Exhibit 10.2

 

JAGUAR HEALTH, INC.

NEW EMPLOYEE INDUCEMENT AWARD PLAN

NOTICE OF GRANT OF STOCK OPTION

 

The Participant has been granted an option (the “Option”) to purchase certain
Shares of Jaguar Health, Inc. (the “Company”) pursuant to the Jaguar
Health, Inc. New Employee Inducement Award Plan (the “Plan”), as follows:

 

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Option Shares:

 

 

 

 

 

Exercise Price:

 

$

 

 

 

Initial Vesting Date:

 

The date one (1) year after [vesting commencement date]

 

 

 

Option Expiration Date:

 

The date ten (10) years after the Date of Grant

 

 

 

Vested Shares:

 

Except as provided in the Stock Option Agreement, the number of Vested Shares
(disregarding any resulting fractional share) as of any date is determined by
multiplying the Number of Option Shares by the “Vested Ratio” determined as of
such date as follows:

 

 

 

Vested Ratio

On Initial Vesting Date, provided the Participant’s Service has not terminated
prior to such date

 

[1/4]

 

 

 

Plus

 

 

 

 

 

For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional

 

[1/48]

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

 

Upon any termination of Participant’s Service, any portion of the Option that is
not vested and exercisable as of such date of termination shall automatically
expire in accordance with Section 7 of the Stock Option Agreement.

 

The Exercise Price represents an amount the Company believes to be no less than
the fair market value of a Share as of the Date of Grant, determined in good
faith in compliance with the requirements of Section 409A of the Code.  However,
there is no guarantee that the Internal Revenue Service will agree with the
Company’s determination.  A subsequent IRS determination that the Exercise Price
is less than such fair market value could result in adverse tax consequences to
the Participant.  By signing below, the Participant agrees that the Company, its
Directors, Officers and shareholders shall not be held liable for any tax,
penalty, interest or cost incurred by the Participant as a result of such
determination by the IRS.  The Participant is urged to consult with his or her
own tax advisor regarding the tax consequences of the Option, including the
application of Section 409A.

 

By their signatures below, the Company and the Participant agree that the Option
is governed by this Grant Notice and by the provisions of the Plan and the Stock
Option Agreement, both of which are attached to and made a part of this
document.  The Participant acknowledges receipt of copies of the Plan and the
Stock Option Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Option subject to all of their
terms and conditions.

 

JAGUAR HEALTH, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

Its:

 

 

 

 

 

Date

Address:

 

 

 

 

Address

 

 

 

 

ATTACHMENTS: Jaguar Health, Inc. New Employee Inducement Award Plan, as amended
to the Date of Grant; Stock Option Agreement and Exercise Notice

 

--------------------------------------------------------------------------------



 

JAGUAR HEALTH, INC.

NEW EMPLOYEE INDUCEMENT AWARD PLAN

STOCK OPTION AGREEMENT

 

Jaguar Health, Inc. has granted to the Participant named in the Notice of Grant
of Stock Option (the “Grant Notice”) to which this Stock Option Agreement (the
“Option Agreement”) is attached an option (the “Option”) to purchase certain
Shares of Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement.  The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Jaguar Health, Inc. New
Employee Inducement Award Plan (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference.  By signing the
Grant Notice, the Participant: (a) acknowledges receipt of, and represents that
the Participant has read and is familiar with the terms and conditions of, the
Grant Notice, this Option Agreement and the Plan, (b) accepts the Option subject
to all of the terms and conditions of the Grant Notice, this Option Agreement
and the Plan, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Grant Notice, this Option Agreement or the Plan.

 

1.              DEFINITIONS AND CONSTRUCTION.

 

1.1.                            Definitions.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned to such terms in the Grant
Notice or the Plan.

 

1.2.                            Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Option Agreement.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

2.              TAX STATUS OF OPTION.

 

This Option is intended to be a Nonstatutory Stock Option and shall not be
treated as an Incentive Stock Option within the meaning of Section 422(b) of the
Code.

 

3.              ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Board.  All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the Option, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Board in the exercise of its discretion pursuant to the Plan or
the Option or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Option.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

4.              EXERCISE OF THE OPTION.

 

4.1                               Right to Exercise.  Except as otherwise
provided herein, the Option shall be exercisable on and after the Initial
Vesting Date and prior to the termination of the Option (as provided in
Section 6)

 

1

--------------------------------------------------------------------------------



 

in an amount not to exceed the number of Vested Shares less the number of shares
previously acquired upon exercise of the Option.  In no event shall the Option
be exercisable for more shares than the Number of Option Shares, as adjusted
pursuant to Section 9.

 

4.2                               Method of Exercise.  Exercise of the Option
shall be by means of electronic or written notice (the “Exercise Notice”) in a
form authorized by the Company.  An electronic Exercise Notice must be digitally
signed or authenticated by the Participant in such manner as required by the
notice and transmitted to the Company or an authorized representative of the
Company (including a third-party administrator designated by the Company).  In
the event that the Participant is not authorized or is unable to provide an
electronic Exercise Notice, the Option shall be exercised by a written Exercise
Notice addressed to the Company, which shall be signed by the Participant and
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of shares of Stock for which the
Option is being exercised and such other representations and agreements as to
the Participant’s investment intent with respect to such shares of Stock as may
be required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.

 

4.3                               Payment of Exercise Price.

 

a.                                      Forms of Consideration Authorized. 
Forms of Consideration Authorized.  Except as otherwise provided below, payment
of the exercise price for the number of shares of Stock being purchased pursuant
to any Option shall be made (i) in cash, by check or in cash equivalent, (ii) by
tender to the Company, or attestation to the ownership, of shares of Stock owned
by the Participant having a Fair Market Value not less than the exercise price,
(iii) by delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless Exercise”), or (iv) by such other consideration as may be approved by
the Board from time to time to the extent permitted by applicable law, or (v) by
any combination thereof.  The Board may at any time or from time to time grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.

 

4.4                               Tax Withholding.

 

(a)                                 In General.  At the time the Award Agreement
is executed, or at any time thereafter as requested by the Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company, if any, which arise in connection with
the grant, vesting or exercise of the Option or the issuance of shares of Stock
in settlement thereof.  The Company shall have no obligation to deliver shares
of Common Stock until the tax obligations of the Company have been satisfied by
the Participant.

 

(b)                                 Withholding in Securities.  The Company may,
in its discretion, permit or require the Participant to satisfy all or any
portion of the tax obligations by deducting from the shares of

 

2

--------------------------------------------------------------------------------



 

Stock otherwise deliverable to the Participant in settlement of the Option a
number of shares of Stock having a fair market value, as determined by the
Company as of the date on which the tax obligations arise, not in excess of the
amount of such tax obligations determined by the applicable withholding rates. 
In the event that the Company determines that the tax obligations will not be
satisfied by the method described above, Participant authorizes the designated
plan administrator or any successor plan administrator, to sell a number of
shares of Stock that are purchased under the Option, which the Company
determines is sufficient to generate an amount that meets the tax obligations
plus additional shares of Stock, as necessary. To account for rounding and
market fluctuation, and to pay such tax withholding amounts to the Company.  The
shares of Stock may be sold as part of a block trade with other Participants of
the Plan in which all Participants receive an average price.  Any adverse
consequences to the Participant resulting from the procedure permitted under
this Subsection 4.4, including, without limitation, tax consequences, shall be
the sole responsibility of the Participant.

 

(c)                                  Consultation.  The Participant hereby
acknowledges that he or she understands that the Participant may suffer adverse
tax consequences as a result of the Participant’s exercise of the Option or
disposition of the Stock.  The Participant hereby represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the exercise of the Option or disposition of the
Stock and that the Participant is not relying on the Company for any tax advice.

 

4.5                               Beneficial Ownership of Stock; Certificate
Registration.  The Participant hereby authorizes the Company, in its sole
discretion, to deposit for the benefit of the Participant with any broker with
which the Participant has an account relationship of which the Company has
notice any or all shares of Stock acquired by the Participant pursuant to the
exercise of the Option.  Except as provided by the preceding sentence, a
certificate for the Stock as to which the Option is exercised shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

4.6                               Restrictions on Grant of the Option and
Issuance of Stock.  The grant of the Option and the issuance of Stock upon
exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities. 
The Option may not be exercised if the issuance of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed.  The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares of Stock subject to the Option shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
of Stock as to which such requisite authority shall not have been obtained.  As
a condition to the exercise of the Option, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

4.7                               Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise of the Option.

 

5.              NONTRANSFERABILITY OF THE OPTION.

 

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in

 

3

--------------------------------------------------------------------------------



 

Section 7, may be exercised by the Participant’s legal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

 

6.              TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 10 of the Plan.

 

7.              EFFECT OF TERMINATION OF SERVICE.

 

7.1                               Option Exercisability.  The Option shall
terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant’s
termination of Service to the extent it is then vested only during the
applicable time period as determined below and thereafter shall terminate.

 

a.                                      Disability.  If the Participant’s
Service terminates because of the Disability of the Participant, the Option, to
the extent unexercised and exercisable for Vested Shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant (or
the Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.

 

b.                                      Death.  If the Participant’s Service
terminates because of the death of the Participant, the Option, to the extent
unexercised and exercisable for Vested Shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

c.                                       Termination for Cause.  Notwithstanding
any other provision of this Option Agreement, if the Participant’s Service is
terminated for Cause, the Option shall terminate and cease to be exercisable
immediately upon such termination of Service.

 

d.                                      Other Termination of Service.  If the
Participant’s Service terminates for any reason, except Disability, death or
Cause, the Option, to the extent unexercised and exercisable for Vested Shares
by the Participant on the date on which the Participant’s Service terminated,
may be exercised by the Participant at any time prior to the expiration of three
(3) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.

 

7.2                               Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing other than termination of Service for Cause, if
the exercise of the Option within the applicable time periods set forth in
Subsection 7.1 is prevented by the provisions of Subsection 4.6, the Option
shall remain exercisable until the later of (a) thirty (30) days after the date
such exercise first would no longer be prevented by such provisions or (b) the
end of the applicable time period under Subsection 7.1, but in any event no
later than the Option Expiration Date.

 

4

--------------------------------------------------------------------------------



 

8.                                      RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

 

The Participant shall have no rights as a stockholder with respect to any Stock
covered by the Option until the date of the issuance of the Stock for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in the Plan.  If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as an Employee.

 

9.                                      MISCELLANEOUS PROVISIONS.

 

9.1                               Termination or Amendment.  The Board may
terminate or amend the Plan or the Option at any time; provided, however, that
except as provided in Section 10 of the Plan in connection with a Change in
Control, no such termination or amendment may adversely affect the Option or any
unexercised portion hereof without the consent of the Participant unless such
termination or amendment is necessary to comply with any applicable law or
government regulation, including, but not limited to Section 409A of the Code. 
No amendment or addition to this Option Agreement shall be effective unless in
writing.

 

9.2                               Compliance with Section 409A.  The Company
intends that income realized by the Participant pursuant to the Plan and this
Option Agreement will not be subject to taxation under Section 409A of the
Code.  The provisions of the Plan and this Option Agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section 409A
of the Code.  The Company, in its reasonable discretion, may amend (including
retroactively) the Plan and this Agreement in order to conform to the applicable
requirements of Section 409A of the Code, including amendments to facilitate the
Participant’s ability to avoid taxation under Section 409A of the Code. 
However, the preceding provisions shall not be construed as a guarantee by the
Company of any particular tax result for income realized by the Participant
pursuant to the Plan or this Option Agreement.  In any event, and except for the
responsibilities of the Company set forth in Subsection 4.4., no Participating
Company shall be responsible for the payment of any applicable taxes on income
realized by the Participant pursuant to the Plan or this Option Agreement.

 

9.3                               Further Instruments.  The parties hereto agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Option Agreement.

 

9.4                               Binding Effect.  Subject to the restrictions
on transfer set forth herein, this Option Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

9.5                               Delivery of Documents and Notices.  The
Company may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

9.6                               Integrated Agreement.  The Grant Notice, this
Option Agreement and the Plan, together with any employment, service or other
agreement with the Participant and a Participating Company

 

5

--------------------------------------------------------------------------------



 

referring to the Option, shall constitute the entire understanding and agreement
of the Participant and the Participating Company Group with respect to the
subject matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Participating Company Group with respect to such subject
matter.  To the extent contemplated herein or therein, the provisions of the
Grant Notice, the Option Agreement and the Plan shall survive any exercise of
the Option and shall remain in full force and effect.

 

9.7                               Applicable Law.  This Option Agreement shall
be governed by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.

 

9.8                               Counterparts.  The Grant Notice may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------



 

Participant:

 

 

Date:

 

 

 

 

STOCK OPTION EXERCISE NOTICE

 

Jaguar Health, Inc.

 

Attention:

 

 

 

Ladies and Gentlemen:

 

1.                                      Option.  I was granted an option (the
“Option”) to purchase shares of the common stock (the “Stock”) of Jaguar
Health, Inc. (the “Company”) pursuant to the Company’s New Employee Inducement
Grant Plan (the “Plan”), my Notice of Grant of Stock Option (the “Grant Notice”)
and my Stock Option Agreement (the “Option Agreement”) as follows:

 

Date of Grant:

 

 

Number of Option Shares:

 

 

Exercise Price per Share:

 

$

 

2.                                      Exercise of Option.  I hereby elect to
exercise the Option to purchase the following number of shares of Stock, all of
which are Vested Shares, in accordance with the Grant Notice and the Option
Agreement:

 

Total Shares Purchased:

 

 

Total Exercise Price (Total Shares X Price per Share)

 

$

 

3.                                      Payments.  I enclose payment in full of
the total exercise price for the Stock in the following form(s), as authorized
by my Option Agreement:

 

o

Cashless Exercise

 

 

o

Cash / Check:

 

$

o

Tender of Company Stock:

 

Contact Plan Administrator

 

4.                                      Tax Withholding.  I authorize payroll
withholding, net-share withholding and otherwise will make adequate provision
for the federal, state, local and foreign tax withholding obligations of the
Company, if any, in connection with the Option.

 

5.                                      Participant Information.

 

My address is:

 

 

 

My Social Security Number is:

 

 

6.                                      Tax Consultation.  I hereby acknowledge
that I understand that I may suffer adverse tax consequences as a result of my
purchase or disposition of the Stock.  I hereby represent that I am not relying
on the Company for any tax advice.

 

7.                                      Binding Effect.  I understand that I am
purchasing the Shares pursuant to the terms of the Plan, the Grant Notice and my
Option Agreement, copies of which I have received and carefully read and
understand.  This Agreement shall inure to the benefit of and be binding upon my
heirs, executors, administrators, successors and assigns.

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

 

Receipt of the above is hereby acknowledged.

 

 

Jaguar Health, Inc.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------